Citation Nr: 0310198	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bipolar disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to August 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

Service connection for a bipolar disorder was denied by a 
Board decision of August 1999 on the basis that it is not 
well grounded.  The claim has been reviewed by the RO on a de 
novo basis, and the Board will do likewise.


REMAND

After the Board reviewed the evidence of record, it was 
determined that further evidentiary development was 
warranted, and undertook development pursuant to 38 C.F.R. 
§ 19.9 (2002).  As a result, evidence consisting of Social 
Security records has been added to the file since the 
evidence was last reviewed by the RO.  The veteran was also 
offered the opportunity to identify other health care 
providers from whom treatment had been sought.  There was no 
response to that request.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  Thus, this remand is needed so 
that the RO may undertake initial review secondary to the 
development that was undertaken.  Id.

Accordingly, this case is REMANDED for the following action:

The RO should review all of the evidence 
of record and readjudicate the claim 
based on all the evidence of record, 
including that obtained pursuant to Board 
development.  Thereafter, if the benefits 
sought are not granted, the RO should 
issue a Supplemental Statement of the 
Case in accord with applicable 
provisions.

Thereafter the case should be returned to the Board if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




